Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 1 of 26 Page ID #:58



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JOHN WILLIAMS,                           Case No. 2:20-cv-04300-PSG (MAA)
  12                        Plaintiff,
  13                                             MEMORANDUM DECISION AND
              v.
  14                                             ORDER DISMISSING COMPLAINT
        JASON BLACK et al.,                      WITH LEAVE TO AMEND
  15
  16                        Defendants.

  17
  18   I.    INTRODUCTION
  19         On May 12, 2020, Plaintiff John Williams (“Plaintiff”), a California state
  20   inmate proceeding pro se, filed a Complaint alleging violations of his civil rights
  21   pursuant to 42 U.S.C. § 1983 (“Section 1983”). (Compl., ECF No. 1.) After the
  22   Court denied Plaintiff’s requests to proceed in forma pauperis, Plaintiff fully paid
  23   his filing fee on August 6, 2020. (ECF Nos. 6, 14.)
  24          The Court has screened the Complaint as prescribed by 28 U.S.C. § 1915A.
  25   For the reasons stated below, the Complaint is DISMISSED WITH LEAVE TO
  26   AMEND. Plaintiff is ORDERED to, within sixty days after the date of this Order,
  27   either: (1) file a First Amended Complaint (“FAC”); or (2) advise the Court that
  28   Plaintiff does not intend to pursue this lawsuit further and will not file a FAC.
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 2 of 26 Page ID #:59



   1   II.     SUMMARY OF ALLEGATIONS IN COMPLAINT1
   2           The Complaint is filed against: (1) Jason Black, Executive Director of
   3   Atascadero State Hospital (“ASH”); (2) James Sanchez, Unit Supervisor at ASH;
   4   (3) Miller, psychiatrist at ASH; (4) A. Martinez, psychologist at ASH; (5) S.
   5   Wenkler, clinic social worker at ASH; (6) and Carlee, psychiatric technician at ASH
   6   (each, a “Defendant,” and collectively, “Defendants”). (Compl., at 2–4.)2 Each
   7   Defendant is sued in his or her individual and official capacities. (Id.)
   8           Throughout all times mentioned in the Complaint, Plaintiff was a participant
   9   in the California Department Corrections and Rehabilitation (“CDCR”) mental
  10   health services delivery system (“MHSDS”) at the psychiatric inpatient program
  11   (“PIP”), as well as the California Department of State Hospitals (“DSH”) level of
  12   care. (Id., at 5.) As a MHSDS participant, Plaintiff is diagnosed as, and is being
  13   treated for, “cutting disorder,” also known as “self-injurious behavior” (“SIB”).
  14   Plaintiff does not cut with suicidal intent, but rather to relieve anger, stress, anxiety,
  15   and frustration. (Id.)
  16           Between September and December 2019, Plaintiff was in the PIP at California
  17   Health Care Facility under the MHSDS level of care with psychologist Dr.
  18   Makenzee. (Id., at 6.) Dr. Makenzee concluded that unresolved childhood trauma
  19   created “PTSD symptoms” in Plaintiff’s adult life, which resulted in SIB. (Id.)
  20   Around November 2019, Dr. Makenzee initiated a referral for Plaintiff to receive a
  21   higher level of MHSDS care—from PIP to a DSH—for childhood trauma and PTSD
  22   therapy treatment. (Id.)
  23   ///
  24
  25   1
         The Court summarizes the allegations and claims in the Complaint. In doing so,
  26   the Court does not opine on the veracity or merit of Plaintiff’s allegations and
  27   claims, nor does the Court make any findings of fact.

  28   2
           Citations to pages in docketed documents reference those generated by CM/ECF.
                                                    2
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 3 of 26 Page ID #:60



   1         On or about December 12, 2019, Plaintiff was transferred to ASH, and was
   2   housed in a unit supervised by Defendant Sanchez. (Id.) Plaintiff was under the
   3   MHSDS care of Defendants Miller, Martinez, and Wenkler, whom he met on
   4   December 23, 2019 to formulate a treatment plan. (Id.) Defendants Miller,
   5   Martinez, and Wenkler enrolled Plaintiff in therapy groups for childhood trauma and
   6   PTSD, but advised that there was a four- to eight-week wait list before Plaintiff
   7   could attend, and that in the interim, Plaintiff would be enrolled in other available
   8   temporary groups. (Id., at 6–7.) Plaintiff was admonished that ASH had “zero
   9   tolerance” for fighting, and, while ASH patients were expected to protect
  10   themselves, instigating or aggressive fighting would result in immediate discharge
  11   back to prison. (Id.)
  12         Between July to December 2019, ASH patient Melecio Jiminez established a
  13   “pattern and practice” of assaulting random patients in Plaintiff’s unit from behind
  14   with punches to the head and face without warning. (Id.) In December 2019, Mr.
  15   Jiminez attacked ASH patient Mr. McCoy. (Id.) In response, Defendants Sanchez,
  16   Miller, Martinez, Wenkler, and Carlee isolated Mr. Jiminez, administered
  17   psychiatric medications, placed Mr. Jiminez on “one to one” twenty-hour
  18   observation by a “PT” or registered nurse, and re-housed Mr. Jiminez in a room with
  19   Plaintiff and two other ASH patients. (Id., at 7–8.) The whole time Mr. Jiminez was
  20   in isolation, he yelled to Defendants Sanchez, Miller, Martinez, Wenkler, and Carlee
  21   of his intent to “keep on” attacking ASH patients based on the pattern and practice
  22   described, which Defendants ignored. (Id., at 8.)
  23         On or about January 14, 2020, Mr. Jiminez attacked ASH patient Mr.
  24   Contrell. (Id.) While in isolation, Mr. Jiminez again made clear to Defendants
  25   Sanchez, Miller, Martinez, Wenkler, and Carlee of his intent to “keep on” attacking
  26   ASH patients based on the pattern and practice described. (Id.) Although Mr.
  27   Contrell was Mr. Jiminez’s fifth or sixth victim, Defendants Sanchez, Miller,
  28   Martinez, Wenkler, and Carlee continued to ignore him. (Id.)
                                                  3
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 4 of 26 Page ID #:61



   1         On January 17, 2020, Mr. Jiminez came from behind Plaintiff without
   2   warning or provocation while on “one on one,” and punched Plaintiff in the right
   3   temple above the eye with a closed fist. (Id.) Mr. Jiminez persisted with repeated
   4   punches as the PT maintaining the “one on one” on Mr. Jiminez screamed. (Id.)
   5   During the attack, Mr. Jiminez eventually fell, which allowed Plaintiff to hold Mr.
   6   Jiminez down for a minute until responding staff came to take Mr. Jiminez to the
   7   isolation room. (Id., at 9.) Plaintiff suffered a bruised head above the right temple, a
   8   severe reddened right eye that pained him for days when looking right, and
   9   spontaneous daily headaches for two weeks. (Id.)
  10         As soon as Mr. Jiminez was secured, Defendant Carlee came into the dayroom
  11   where Plaintiff was and said “I’m so sorry you were assaulted, [sic] we had no other
  12   place to put him so we housed him in your dorm because you look as if you can
  13   handle yourself.” (Id.) Plaintiff responded, “What do you mean I look as if I can
  14   handle myself, [sic] it sounds like you know this was gonna happen.” (Id.)
  15   Defendant Carlee said “Let’s go in here,” and led Plaintiff into the adjoining locker
  16   room which serves as a quiet room. (Id.) Defendant Carlee then said, “I don’t know
  17   if you’ve heard but Jiminez has attacked several other patients the same way. Your
  18   [sic] like the fifth or sixeth [sic] one, but we didn’t expect him to try his M.O. on
  19   you because of your size. We’ve been waiting on CDCR transportation to come
  20   take him back to prison but we don’t control the bus schedule.” (Id., at 9–10.)
  21   Plaintiff advised Defendant Carlee that he was interested in filing a patient
  22   complaint. (Id., at 10.) Defendant Carlee responded, “You have been doing really
  23   good here, [sic] don’t let this mess up your program, [sic] let us handle this.” (Id.)
  24         Plaintiff persisted on requesting a patient complaint. (Id.) One of the
  25   responding PTs from another unit gave Plaintiff a complaint form, encouraged
  26   Plaintiff to pursue it, and told Plaintiff to include in his grievance that Mr. Jiminez
  27   had been allowed to attack five other ASH patients before Plaintiff. (Id.) Plaintiff
  28   deposited a grievance in the designated complaint box on January 18, 2020. (Id.)
                                                   4
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 5 of 26 Page ID #:62



   1         On January 21, 2020, Plaintiff called the ASH patient rights advocate to report
   2   the attack, including that Mr. Jiminez had been released from the seclusion room and
   3   was “on the prowl” while on “one on one.” (Id., at 10–11.)
   4         On January 21, 2020, Defendant Wenkler interviewed Plaintiff in response to
   5   messages received from ASH patient rights advocates and Plaintiff’s mother
   6   regarding the attack. (Id., at 11.) Defendant Wenkler asked Plaintiff why he filed a
   7   patient complaint against him and the team (Defendants Sanchez, Miller, Martinez,
   8   and Carlee). (Id.) Plaintiff responded, “You guys have a legal duty to ensure every
   9   patient on this unit [sic] safety, not just me.” (Id.) Defendant Wenkler said, “Well,
  10   Carlee mentioned in the meeting that before you filed your complaint, she told you
  11   we’d take care of it, [sic] why didn’t that work for you without the complaint?” (Id.)
  12         Plaintiff “stood” on the right to file a grievance and told Defendant Wenkler
  13   that he had prepared a letter of complaint to Defendant Black. (Id.) Defendant
  14   Wenkler accepted the letter of complaint, then said, “I have to talk to my supervisor
  15   about this.” (Id.) About fifteen to twenty minutes later, Defendant Wenkler came
  16   back to have Plaintiff sign the letter of complaint, then said, “I’m gonna walk this
  17   over personally to the director then the team is meeting about issues in your patient
  18   complaint.” (Id., at 11–12.)
  19         Between January 21–23, 2020, the team—which comprised of Defendants
  20   Sanchez, Miller, Martinez, Wenkler, and Carlee—with the authorization of
  21   Defendant Black, met and had Plaintiff discharged from ASH back to Corcoran
  22   State Prison (“CSP”) on January 24, 2020. (Id., at 12.) This did not serve to
  23   advance a legitimate correctional purpose because Mr. Jiminez had been discharged
  24   from ASH back to prison on January 22, 2020. (Id.) Plaintiff had not yet received
  25   the necessary treatment for unresolved childhood trauma and PTSD influencing SIB.
  26   (Id.) Plaintiff’s retaliatory removal from ASH solely for engaging in protected
  27   activity further incited Plaintiff’s feelings of anger, frustration, worthlessness, and
  28   anxiety, which reinforced the urge to cut for relief. (Id.)
                                                   5
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 6 of 26 Page ID #:63



   1          None of the other ASH patients attacked by Mr. Jiminez were barred from
   2   treatment, as none of the other victims had filed a patient complaint or wrote to
   3   Defendant Black concerning a failure to protect. (Id., at 13.)
   4          Defendants Sanchez, Miller, Martinez, Wenkler, and Carlee acted with
   5   deliberate indifference by failing to protect Plaintiff before being attacked by Mr.
   6   Jiminez. (Id.) After the first attack on Plaintiff, Mr. Jiminez continued to inform
   7   Defendants of his intent to attack Plaintiff again. (Id.) Yet Defendants failed to alert
   8   prison officials to ensure the required separation alert and/or safety concern notice
   9   were recorded to prevent Mr. Jiminez from being able to harm Plaintiff again. (Id.)
  10          Between January 22, 2020 and February 25, 2020, Plaintiff suffered from—
  11   and succumbed to—urges to cut in SIB while at CSP. (Id.) After Plaintiff’s transfer
  12   to Richard J. Donovan Correctional Facility on February 25, 2020, Plaintiff
  13   continues to suffer from—and succumbs to—SIB urges in order to cope as a direct
  14   result of discharge from ASH to the prison environment without receiving the
  15   recommended treatment for SIB. (Id., at 13–14.)
  16          Based on the foregoing, Plaintiff asserts claims pursuant to the First, Sixth,
  17   Eighth, and Fourteenth Amendments for deliberate indifference, failure to protect,
  18   and retaliatory denial of medical treatment. (Id., at 2–5.) Plaintiff seeks punitive,
  19   compensatory, prospective, exemplary, and special damages, a jury trial, and all
  20   other relief the Court deems just and proper. (Id., at 15.)
  21
  22   III.   STANDARD OF REVIEW
  23          Federal courts must conduct a preliminary screening of any case in which a
  24   prisoner seeks redress from a governmental entity or officer or employee of a
  25   governmental entity. 28 U.S.C. § 1915A. The court must identify cognizable claims
  26   and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
  27   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
  28   ///
                                                  6
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 7 of 26 Page ID #:64



   1   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
   2   § 1915A(b).
   3         When screening a complaint to determine whether it fails to state a claim
   4   upon which relief can be granted, courts apply the Federal Rule of Civil Procedure
   5   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
   6   (9th Cir. 2012). To survive a Rule 12(b)(6) dismissal, “a complaint must contain
   7   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
   8   on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
   9   Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
  10   plaintiff pleads factual content that allows the court to draw the reasonable
  11   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
  12   678. Although “detailed factual allegations” are not required, “an unadorned, the-
  13   defendant-unlawfully-harmed-me accusation”; “labels and conclusions”; “naked
  14   assertion[s] devoid of further factual enhancement”; and “[t]hreadbare recitals of
  15   the elements of a cause of action, supported by mere conclusory statements” are
  16   insufficient to defeat a motion to dismiss. Id. (quotations omitted). “Dismissal
  17   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable
  18   legal theory or sufficient facts to support a cognizable legal theory.” Hartmann v.
  19   Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting
  20   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
  21         In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
  22   allegations as true and view them in the light most favorable to the plaintiff. Park
  23   v. Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
  24   appearing pro se, particularly in civil rights cases, courts construe pleadings
  25   liberally and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at
  26   1121. “If there are two alternative explanations, one advanced by defendant and the
  27   other advanced by plaintiff, both of which are plausible, plaintiff’s complaint
  28   survives a motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202,
                                                    7
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 8 of 26 Page ID #:65



   1   1216 (9th Cir. 2011). However, the liberal pleading standard “applies only to a
   2   plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989),
   3   superseded by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept
   4   any unreasonable inferences or assume the truth of legal conclusions cast in the
   5   form of factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir.
   6   2003). In giving liberal interpretations to complaints, courts “may not supply
   7   essential elements of the claim that were not initially pled.” Chapman v. Pier 1
   8   Imps. (U.S.), Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976
   9   F.2d 469, 471 (9th Cir. 1992)).
  10
  11   IV.    DISCUSSION
  12          A.     Section 1983
  13          Section 1983 provides a cause of action against “every person who, under
  14   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
  15   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
  16   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
  17   original) (quoting 42 U.S.C. § 1983). The purpose of Section 1983 is “to deter state
  18   actors from using the badge of their authority to deprive individuals of their
  19   federally guaranteed rights and to provide relief to victims if such deterrence fails.”
  20   Wyatt, 504 U.S. at 161. To state a claim under Section 1983, a plaintiff must allege:
  21   (1) a right secured by the Constitution or laws of the United States was violated;
  22   and (2) the alleged violation was committed by a person acting under color of state
  23   law. West v. Atkins, 487 U.S. 42, 48 (1988).
  24          Here, the Complaint asserts claims pursuant to the First, Sixth, Eighth, and
  25   Fourteenth Amendments for deliberate indifference, failure to protect, and
  26   retaliatory denial of medical treatment. (Complaint, at 2–5.) Mindful of the liberal
  27   pleading standards afforded pro se civil rights plaintiffs, the Court examines the
  28   Complaint in light of the Eighth Amendment Cruel and Unusual Punishments
                                                    8
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 9 of 26 Page ID #:66



   1   Clause for deliberate indifference to serious medical needs and failure to protect,
   2   and the First Amendment protection against retaliation. See Alvarez v. Hill, 518
   3   F.3d 1152, 1157 (9th Cir. 2008) (“A complaint need not identify the statutory or
   4   constitutional source of the claim raised in order to survive a motion to dismiss.”);
   5   Ellis v. Brady, Case No. 16cv1419 WQH (NLS), 2017 U.S. Dist. LEXIS 203458, at
   6   *15–16 (S.D. Cal. Dec. 8, 2017) (concluding that court could address plaintiff’s
   7   claim asserted under the wrong constitutional amendment, as “it is the factual
   8   allegations, not the legal labels attached, which determine the issue”).
   9
  10         B.     Official Capacity Claims
  11         A suit against a defendant in his or her individual capacity “seek[s] to impose
  12   personal liability upon a government official for actions he takes under color of state
  13   law . . . . Official-capacity suits, in contrast, ‘generally represent only another way
  14   of pleading an action against an entity of which an officer is an agent.’” Kentucky v.
  15   Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. Dep’t of Social Servs., 436
  16   U.S. 658, 690 n.55 (1978)). The Complaint alleges that Defendants are employed at
  17   ASH (Compl., at 2–4), which is a state agency. See Salsberry v. Atascadero State
  18   Hosp., No. CV 11-05443-JVS (VBK), 2012 U.S. Dist. LEXIS 136628, at *8–9 (C.D.
  19   Cal. Aug. 1, 2012) (explaining that ASH, as a state agency, is entitled to Eleventh
  20   Amendment immunity). As such, any official capacity claims against Defendants
  21   properly are treated as claims against the State of California. See Leer v. Murphy,
  22   844 F.2d 628, 631–32 (9th Cir. 1998) (explaining that a lawsuit against state prison
  23   officials in their official capacities was a lawsuit against the state).
  24         California is not a “person” subject to Section 1983, and the Eleventh
  25   Amendment bars damages actions against state officials in their official capacity.
  26   Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007); Nat. Res. Def. Council v.
  27   Cal. DOT, 96 F.3d 420, 421 (9th Cir. 1996) (“State immunity extends to state
  28   agencies and to state officers, who act on behalf of the state and can therefore assert
                                                    9
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 10 of 26 Page ID #:67



   1   the state’s sovereign immunity.”). There are only three exceptions to state sovereign
   2   immunity, none of which apply to the Complaint: (1) waiver by the state,
   3   (2) abrogation by Congress, and (3) suits seeking prospective declaratory or
   4   injunctive relief. See Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 817 (9th
   5   Cir. 2001).
   6         For these reasons, Plaintiff’s claims against Defendants in their official
   7   capacities fail. If Plaintiff includes claims for damages against Defendants in their
   8   official capacities in an amended complaint, such claims will be subject to dismissal.
   9
  10         C.      Individual Capacity Claims
  11                 1.   Eighth Amendment Deliberate Indifference to Serious Medical
  12                      Needs
  13         “[T]he treatment a prisoner receives in prison and the conditions under which
  14   he [or she] is confined are subject to scrutiny under the Eighth Amendment,” which
  15   prohibits cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832
  16   (1994) (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “The government
  17   has an ‘obligation to provide medical care for those whom it is punishing by
  18   incarceration,’ and failure to meet that obligation can constitute an Eighth
  19   Amendment violation cognizable under § 1983.” Colwell v. Bannister, 763 F.3d
  20   1060, 1066 (9th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 103–105
  21   (1976)). “[T]o maintain an Eighth Amendment claim based on prison medical
  22   treatment, an inmate must show ‘deliberate indifference to serious medical needs.’”
  23   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle, 429 U.S. at
  24   104). “This includes ‘both an objective standard—that the deprivation was serious
  25   enough to constitute cruel and unusual punishment—and a subjective standard—
  26   deliberate indifference.’” Colwell, 763 F.3d at 1066 (quoting Snow v. McDaniel,
  27   681 F.3d 978, 985 (2012)).
  28   ///
                                                 10
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 11 of 26 Page ID #:68



   1                       a.     Objective Prong
   2         “To meet the objective element of the standard, a plaintiff must demonstrate
   3   the existence of a serious medical need.” Colwell, 763 F.3d at 1066. A “serious
   4   medical need” exists if “failure to treat a prisoner’s condition could result in further
   5   significant injury or the ‘unnecessary and wanton infliction of pain.’” Jett, 439 F.3d
   6   at 1096 (quoting WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1059 (9th Cir. 1997)
   7   (en banc)). Neither result is the type of “routine discomfort [that] is ‘part of the
   8   penalty that criminal offenders pay for their offenses against society.’” McGuckin v.
   9   Smith, 974 F.2d 1050, 1059 (9th Cir. 1992) (alteration in original) (quoting Hudson
  10   v. McMillian, 503 U.S. 1, 9 (1992)), overruled in part on other grounds by WMX
  11   Techs., 104 F.3d 1133. “The existence of an injury that a reasonable doctor or
  12   patient would find important and worthy of comment or treatment; the presence of a
  13   medical condition that significantly affects an individual’s daily activities; or the
  14   existence of chronic and substantial pain are examples of indications that a prisoner
  15   has a ‘serious’ need for medical treatment.” McGuckin, 974 F.2d at 1059–60.
  16         Here, the Complaint alleges that: (1) Plaintiff had unresolved childhood
  17   trauma that created “PTSD symptoms” in Plaintiff’s adult life, causing a “cutting
  18   disorder”; and (2) Plaintiff does not cut with suicidal intent but rather to relieve
  19   anger, stress, anxiety, and frustration. (Compl., at 5–6.) Based on these allegations,
  20   the Court cannot conclude that the Complaint sufficiently alleges a serious medical
  21   need. The Ninth Circuit has held that “a heightened suicide risk can present a
  22   serious medical need.” Simmons v. Navajo County, 609 F.3d 1011, 1018 (9th Cir.
  23   2010). However, the Complaint explicitly alleges that Plaintiff lacks suicidal intent
  24   (Compl., at 5), and the Complaint does not provide sufficient detail regarding
  25   Plaintiff’s medical condition and history to lead to the reasonable inference that
  26   Plaintiff was at a heightened risk for suicide or otherwise suffered from an
  27   objectively serious medical need. See, e.g., Vivanco v. Cal. Dep’t of Corr. &
  28   Rehab., No. 1:17-cv-00434-BAM, 2019 U.S. Dist. LEXIS 110851, at *15–16 (E.D.
                                                  11
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 12 of 26 Page ID #:69



   1   Cal. July 2, 2019) (concluding that Plaintiff did not establish a serious medical need
   2   where evidence “at most, indicates a generalized risk of suicide rather than the
   3   heightened risk required to establish deliberate indifference”).
   4
   5                       b.    Subjective Prong
   6         The subjective “deliberate indifference” prong “is satisfied by showing (a) a
   7   purposeful act or failure to respond to a prisoner’s pain or possible medical need and
   8   (b) harm caused by the indifference.” Jett, 439 F.3d at 1096. “Such indifference
   9   may be manifested in two ways[:] [I]t may appear when prison officials deny, delay
  10   or intentionally interfere with medical treatment,” or in the manner “in which prison
  11   physicians provide medical care.” McGuckin, 974 F.2d at 1059 (quoting Hutchinson
  12   v. United States, 838 F.2d 390, 394 (9th Cir. 1988)). However, deliberate
  13   indifference is met only if the prison official “knows of and disregards an excessive
  14   risk to inmate health or safety; the official must both be aware of facts from which
  15   the inference could be drawn that a substantial risk of serious harm exists, and he
  16   must also draw the inference.” Farmer, 511 U.S. at 837. The defendant “must
  17   purposefully ignore or fail to respond to the plaintiff’s pain or possible medical need
  18   for deliberate indifference to be established.” McGuckin, 974 F.2d at 1060. “If a
  19   [prison official] should have been aware of the risk, but was not, then the [official]
  20   has not violated the Eighth Amendment, no matter how severe the risk.” Toguchi v.
  21   Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (alteration in original) (quoting Gibson
  22   v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “This
  23   ‘subjective approach’ focuses only ‘on what a defendant’s mental attitude actually
  24   was.’” Toguchi, 391 F.3d at 1057 (quoting Farmer, 511 U.S. at 839).
  25
  26                             i.     Defendant Black
  27         Even if the Complaint had alleged a serious medical need, there are no
  28   allegations that would support the reasonable inference that Defendant Black acted
                                                  12
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 13 of 26 Page ID #:70



   1   with deliberate indifference. “Under Section 1983, supervisory officials are not
   2   liable for actions of subordinates on any theory of vicarious liability.” Crowley v.
   3   Bannister, 734 F.3d 967, 977 (9th Cir. 2013). “Because vicarious liability is
   4   inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official
   5   defendant, through the official’s own individual actions, has violated the
   6   Constitution.” Iqbal, 556 U.S. at 676. “A defendant may be held liable as a
   7   supervisor under § 1983 ‘if there exists either (1) his or her personal involvement in
   8   the constitutional deprivation, or (2) a sufficient causal connection between the
   9   supervisor’s wrongful conduct and the constitutional violation.’” Starr v. Baca, 652
  10   F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th
  11   Cir. 1989)). “Even if a supervisory official is not directly involved in the allegedly
  12   unconstitutional conduct, ‘[a] supervisor can be liable in his individual capacity for
  13   his own culpable action or inaction in the training, supervision, or control of his
  14   subordinates; for his acquiescence in the constitutional deprivation; or for conduct
  15   that showed a reckless or callous indifference to the rights of others.’” Keates v.
  16   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (alteration in original) (quoting Starr,
  17   652 F.3d at 1208). “‘Therefore, the claim that a supervisory official knew of
  18   unconstitutional conditions and ‘culpable actions of his subordinates’ but failed to
  19   act amounts to ‘acquiescence in the unconstitutional conduct of his subordinates’
  20   and is ‘sufficient to state a claim of supervisory liability.’” Keates, 883 F.3d at 1243
  21   (quoting Starr, 652 F.3d at 1208).
  22         Here, the Complaint contains no allegations that Defendant Black was directly
  23   involved in any constitutional deprivations. Rather, the Complaint contains only
  24   two allegations regarding Defendant Black: (1) that Plaintiff prepared a letter of
  25   complaint to Defendant Black regarding the attack by Mr. Jiminez, which Plaintiff
  26   gave to Defendant Wenkler; and (2) that Plaintiff was discharged from ASH with
  27   Defendant Black’s authorization. (Compl., at 11–12.) The Complaint contains no
  28   allegations from which it reasonably could be inferred that Defendant Black was
                                                 13
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 14 of 26 Page ID #:71



   1   aware of any medical need of Plaintiff—serious or not. Without knowledge that a
   2   substantial risk of serious harm existed to Plaintiff, Defendant Black could not have
   3   acted with deliberate indifference. See Farmer, 511 U.S. at 837 (“[A] prison official
   4   cannot be found liable under the Eighth Amendment for denying an inmate humane
   5   conditions of confinement unless the official knows of and disregards an excessive
   6   risk to inmate health or safety.”). Even if the Complaint had contained sufficient
   7   allegations of Defendant Black’s knowledge, there are no allegations from which it
   8   could be inferred that Defendant Black acquiesced in any unconstitutional conduct.
   9   The conclusory allegation that Plaintiff was discharged with Defendant Black’s
  10   authorization is an “unadorned,” “naked assertion” that is not sufficient to state an
  11   Eighth Amendment claim. See Iqbal, 556 U.S. at 678; see also, e.g., Mendez v.
  12   Becher, No. C-12-4170 EMC, 2013 U.S. Dist. LEXIS 15600, at *1–2 (N.D. Cal.
  13   Feb. 5, 2013) (dismissing claims against supervisor because plaintiff failed to “make
  14   any specific allegations about how [supervisor]’s conduct resulted in plaintiff’s
  15   constitutional deprivation, beyond conclusory statements regarding her approving,
  16   ratifying, condoning, encouraging, or tacitly authorizing a pattern and practice of
  17   misconduct”).
  18
  19                              ii.    Defendants Sanchez, Miller, Martinez, Carlee
  20         The Complaint alleges that: (1) Plaintiff was housed at ASH in a unit
  21   supervised by Defendant Sanchez (Compl., at 6); (2) at ASH, Plaintiff was under the
  22   care of Defendants Miller, Martinez, and Wenkler (id.); (3) Plaintiff met with
  23   Defendants Miller, Martinez, and Wenkler on December 23, 2019 to formulate a
  24   treatment plan, which included enrolling Plaintiff in therapy groups for childhood
  25   trauma and PTSD with a four- to eight- week wait list (id., at 6–7); (4) Defendant
  26   Carlee spoke with Plaintiff after Mr. Jiminez attacked Plaintiff (id., at 9); (5) after
  27   Mr. Jiminez attacked Plaintiff, Plaintiff submitted grievances regarding the attack
  28   (id., at 10); and (6) between January 21–23, 2020, Defendants Sanchez, Miller,
                                                  14
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 15 of 26 Page ID #:72



   1   Martinez, Wenkler, and Carlee met and had Plaintiff discharged from ASH to CSP
   2   on January 24, 2020, even though Plaintiff had not yet received treatment for
   3   unresolved childhood trauma and PTSD influencing SIB (id., at 12); and (7) the
   4   decision to remove Plaintiff was in retaliation for his filing of grievances (id.)
   5         The Complaint does not contain sufficient allegations to satisfy the subjective
   6   prong of “deliberate indifference” as to Defendants Sanchez, Miller, Martinez, and
   7   Carlee. Specifically as to Defendants Sanchez and Carlee, the Complaint does not
   8   allege that Plaintiff was under their medical care. (See generally Compl.)
   9   Regardless, “[a] medical decision not to order [a form of treatment] . . . does not
  10   represent cruel and unusual punishment.” Estelle, 429 U.S. at 107–08. To the
  11   extent Plaintiff is dissatisfied with the level of care he received, the proper claims
  12   should be negligence or malpractice, not Eighth Amendment deliberate
  13   indifference. “[A]n inadvertent failure to provide adequate medical care,”
  14   “negligence in diagnosing or treating a medical condition,” and medical malpractice
  15   do not violate the Eighth Amendment. Estelle, 429 U.S. at 105–06. Even gross
  16   negligence is insufficient to establish deliberate indifference to serious medical
  17   needs. See Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).
  18           To the extent that Plaintiff’s Eighth Amendment deliberate indifference
  19   claim is based on his disagreement with his discharge from ASH, such claim fails.
  20   “A difference of opinion between a prisoner-patient and prison medical authorities
  21   does not give rise to a § 1983 claim.” Franklin v. State of Oregon, State Welfare
  22   Div., 662 F.2d 1337, 1344 (9th Cir. 1981). Indeed, “‘a difference of medical
  23   opinion’ as to the need to pursue one course of treatment over another [is]
  24   insufficient, as a matter of law, to establish deliberate indifference.” Jackson v.
  25   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (quoting Sanchez v. Vild, 891 F.2d 240,
  26   242 (9th Cir. 1989)). Rather, “to prevail on a claim involving choices between
  27   alternative courses of treatment, a prisoner must show that the chosen course of
  28   treatment ‘was medically unacceptable under the circumstances,’ and was chosen
                                                  15
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 16 of 26 Page ID #:73



   1   ‘in conscious disregard of an excessive risk to [the prisoner’s] health.’” Toguchi,
   2   391F.3d at 1058 (alteration in original) (quoting Jackson, 90 F.3d at 332).
   3         The Complaint contains no allegations from which it reasonably could be
   4   inferred that the decision by Defendants Sanchez, Miller, Martinez, and Carlee to
   5   remove Plaintiff from ASH was either medically unacceptable or in conscious
   6   disregard of an excessive risk to Plaintiff’s health. The Complaint’s conclusory
   7   allegations that Plaintiff’s removal from ASH was retaliatory are insufficient to
   8   state an Eighth Amendment claim. See Iqbal, 556 U.S. at 678. Indeed, there are no
   9   allegations that Defendants Sanchez, Miller, Martinez, and Carlee were even aware
  10   that Plaintiff had lodged grievances against them. (See generally Compl.) The
  11   Complaint contains no allegations from which it reasonably could be inferred that
  12   such Defendants’ removal of Plaintiff from ASH was not the result of medical
  13   judgment.
  14
  15                             iii.   Defendant Wenkler
  16         In addition to the allegations asserted against Defendants Wenkler, Sanchez,
  17   Miller, Martinez, and Carlee, discussed in Section IV.C.1.b.ii supra, the Complaint
  18   contains additional allegations about Defendant Wenkler. Specifically, the
  19   Complaint alleges that Defendant Wenkler interviewed Plaintiff on January 21, 2020
  20   after Mr. Jiminez attacked Plaintiff, that during such interview Defendant Wenkler
  21   questioned Plaintiff about why he submitted his grievance and did not let
  22   Defendants “take care of it,” and also accepted Plaintiff’s letter of complaint to
  23   Defendant Black. (Compl, at 11.) Thus, unlike Defendants Sanchez, Miller,
  24   Martinez, and Carlee, the Complaint alleges that Defendant Wenkler knew about
  25   Plaintiff’s grievance and the letter of complaint to Defendant Black.
  26         Accepting all allegations as true and making all reasonable inferences in
  27   Plaintiff’s favor, as the Court must at this stage, the Complaint sufficiently alleges
  28   that Defendant Wenkler acted with deliberate indifference. Specifically, the
                                                  16
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 17 of 26 Page ID #:74



   1   Complaint alleges that Defendant Wenkler knew that Plaintiff had submitted
   2   grievances against him and the team and expressed his disapproval of Plaintiff’s
   3   grievances, which can support the conclusion that Defendant Wenkler acted with
   4   deliberate indifference. See Snow, 681 F.3d at 990 (holding that evidence of an
   5   improper motive—such as denying hip replacement surgery for reasons unrelated to
   6   medical needs—can support a conclusion that a defendant acted with deliberate
   7   indifference). Furthermore, the Complaint contains sufficient allegations from
   8   which it reasonably could be inferred that the decision to remove Plaintiff from ASH
   9   shortly after Plaintiff submitted his grievances, even though he had not yet received
  10   his prescribed therapy, was not a difference of opinion, but was either medically
  11   unacceptable under the circumstances or chosen in conscious disregard of an
  12   excessive risk to Plaintiff’s health. See Jackson, 90 F.3d at 332 (concluding that
  13   allegations that doctors denied plaintiff a kidney transplant, “not because of an
  14   honest medical judgment, but on account of personal animosity” stated a claim for
  15   deliberate indifference to serious medical needs). However, because the Complaint
  16   does not satisfy the objective prong (see Section IV.C.1.a, supra), Plaintiff does not
  17   state an Eighth Amendment deliberate indifference claim against Defendant
  18   Wenkler.
  19
  20         For these reasons, the Complaint fails to state an Eighth Amendment claim for
  21   deliberate indifference to serious medical needs. If Plaintiff files an amended
  22   complaint with this claim, he must correct these deficiencies or risk its dismissal.
  23
  24                2.     Eighth Amendment Failure to Protect
  25         The Eighth Amendment requires prison officials to “take reasonable measures
  26   to guarantee the safety of the inmates . . . .” Hudson v. Palmer, 468 U.S. 517, 526–
  27   27 (1984). “[P]rison officials have a duty . . . to protect prisoners from violence at
  28   the hands of other prisoners.” Farmer, 511 U.S. at 833 (quoting Cortes-Quinones v.
                                                  17
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 18 of 26 Page ID #:75



   1   Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir. 1988)). “The failure of prison
   2   officials to protect inmates from attacks by other inmates may rise to the level of an
   3   Eighth Amendment violation when: (1) the deprivation alleged is ‘objectively,
   4   sufficiently serious’ and (2) the prison officials had a ‘sufficiently culpable state of
   5   mind,’ acting with deliberate indifference.” Hearns v. Terhune, 413 F.3d 1036,
   6   1040 (9th Cir. 2005) (quoting Farmer, 511 U.S. at 834).
   7
   8                       a.     Objective Prong
   9         For an Eighth Amendment claim based on failure to prevent harm, the
  10   plaintiff must allege facts sufficient to show that the risk he or she faced was
  11   objectively “sufficiently serious”—that is, “that he [or she] is incarcerated under
  12   conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 823.
  13   “[I]n order to satisfy the objective prong, it is enough for the inmate to demonstrate
  14   that he [or she] was exposed to a substantial risk of some range of serious harms; the
  15   harm he actually suffered need not have been the most likely result among this range
  16   of outcomes.” Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1076 (9th
  17   Cir. 2013).
  18         Here, the Complaint alleges that: (1) between July to January 2020, Mr.
  19   Jiminez randomly assaulted five or six patients in Plaintiff’s unit at ASH by
  20   repeatedly punching their head and face from behind without warning (Compl., at 7–
  21   8); (2) after Mr. Jiminez attacked Mr. McCoy in December 2019, Defendants
  22   Sanchez, Miller, Martinez, Wenkler, and Carlee isolated Mr. Jiminez, administered
  23   psychiatric medications, placed Mr. Jiminez on “one to one” twenty-hour
  24   observation by a “PT” or registered nurse, and re-housed Mr. Jiminez in a room with
  25   Plaintiff and two other ASH patients (id.); and (3) Mr. Jiminez told Defendants
  26   Sanchez, Miller, Martinez, Wenkler, and Carlee after two separate attacks that he
  27   would “keep on” attacking ASH patients in this manner (id.). Making all inferences
  28   in Plaintiff’s favor, these allegations—that Plaintiff was housed in the same room
                                                  18
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 19 of 26 Page ID #:76



   1   with an inmate with a known history of recent repeated attacks against random
   2   patients, who repeatedly asserts that he will continue such attacks—plausibly state
   3   an objectively sufficiently serious risk of harm. See, e.g., Fitzpatrick v. Las Vegas
   4   Metro. Police Dep’t, No.: 2:17-cv-01886-JAD-BNW, 2020 U.S. Dist. LEXIS 19852,
   5   at *33 (D. Nev. Feb. 3, 2020) (“There may be a substantial risk of harm to an inmate
   6   where the prison double-cells an inmate with a history of attacking other cellmates
   7   with a non-violent inmate . . . .”).
   8
   9                       b.     Subjective Prong
  10         “To violate the Cruel and Unusual Punishments Clause, a prison official must
  11   have a ‘sufficiently culpable state of mind.’” Farmer, 511 U.S. at 823. “In prison-
  12   conditions cases that state of mind is one of ‘deliberate indifference’ to inmate health
  13   or safety.” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 302–03 (1991)). Deliberate
  14   indifference is met only if the prison official “knows of and disregards an excessive
  15   risk to inmate health or safety; the official must both be aware of facts from which
  16   the inference could be drawn that a substantial risk of serious harm exists, and he
  17   must also draw the inference.” Farmer, 511 U.S. at 834. “Deliberate indifference
  18   entails something more than mere negligence . . . [but] is satisfied by something less
  19   than acts or omissions for the very purpose of causing harm or with knowledge that
  20   harm will result.” Hearns, 413 F.3d at 1040 (alterations in original) (citing Farmer,
  21   511 U.S. at 835).
  22
  23                              i.     Defendant Black
  24         The Complaint fails to allege an Eighth Amendment failure to protect claim
  25   against Defendant Black, as there are no allegations from which it can be inferred
  26   that Defendant Black was aware of and disregarded the risk to Plaintiff’s safety. See
  27   Farmer, 511 U.S. at 837 (requiring awareness of the substantial risk of harm for
  28   liability under the Eighth Amendment); see also Taylor v. Barkes, 135 S. Ct. 2042
                                                 19
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 20 of 26 Page ID #:77



   1   (2015) (“Eighth Amendment liability requires actual awareness of risk.”) The
   2   Complaint alleges that Plaintiff wrote a letter about the attack to Defendant Black,
   3   but not until after Mr. Jiminez attacked Plaintiff. (Compl., at 11.) To the extent the
   4   Complaint attempts to impose supervisory liability upon Defendant Black for a
   5   failure to protect, there is no vicarious liability under Section 1983 (see Section
   6   IV.C.1.b.i, supra), and there no allegations from which it reasonably could be
   7   inferred that Defendant Black knew of the culpable actions of his subordinates but
   8   failed to act. (See generally Compl.) Plaintiff’s Eighth Amendment failure to
   9   protect claim against Defendant Black fails.
  10
  11                             ii.    Defendants Sanchez, Miller, Martinez, Wenkler,
  12                                    Carlee
  13         The Complaint alleges that: (1) after Mr. Jimenez attacked Mr. McCoy in
  14   December 2019, Defendants Sanchez, Miller, Martinez, Wenkler, and Carlee
  15   isolated Mr. Jiminez, administered psychiatric medications, placed Mr. Jiminez on
  16   “one to one” twenty-hour observation by a “PT” or registered nurse, and re-housed
  17   Mr. Jiminez in a room with Plaintiff and two other ASH patients (Compl., at 7–8);
  18   (2) the “whole time” Mr. Jiminez was in isolation, he yelled to Defendants Sanchez,
  19   Miller, Martinez, Wenkler, and Carlee of his intent to “keep on” attacking ASH
  20   patients in the same manner; (3) Mr. Jiminez attacked ASH patient Mr. Contrell on
  21   January 14, 2020 (id., at 8); (4) while Mr. Jiminez was in isolation after attacking
  22   Mr. Contrell, Mr. Jiminez again “made clear” to Defendants Sanchez, Miller,
  23   Martinez, Wenkler, and Carlee of his intent to “keep on” attacking ASH patients in
  24   (id.); and (5) after Mr. Jimenez attacked Plaintiff, Defendant Carlee told Plaintiff:
  25   (a) “I’m so sorry you were assaulted, [sic] we had no other place to put him so we
  26   housed him in your dorm because you look as if you can handle yourself.” (id., at 9),
  27   and (b) “I don’t know if you’ve heard but Jiminez has attacked several other patients
  28   the same way. Your [sic] like the fifth or sixeth [sic] one, but we didn’t expect him
                                                  20
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 21 of 26 Page ID #:78



   1   to try his M.O. on you because of your size. We’ve been waiting on CDCR
   2   transportation to come take him back to prison but we don’t control the bus
   3   schedule.” (id., at 9–10).
   4         Construing the allegations in Plaintiff’s favor, these allegations potentially are
   5   sufficient to state an Eighth Amendment failure to protect claim against Defendants
   6   Sanchez, Miller, Martinez, Wenkler, and Carlee. Specifically, these allegations
   7   plausibly allege that Defendants Sanchez, Miller, Martinez, Wenkler, and Carlee
   8   both knew of and disregarded an excessive risk to Plaintiff’s safety by housing a
   9   known-violent inmate with a recent history of repeated attacks in a room with
  10   Plaintiff. See Farmer, 511 U.S. at 834.
  11
  12         For these reasons, the Complaint states an Eighth Amendment failure to
  13   protect claim against Defendants Sanchez, Miller, Martinez, Wenkler, and Carlee,
  14   but not against Defendant Black. If Plaintiff files an amended complaint with an
  15   Eighth Amendment failure to protect claim against Defendant Black, he must correct
  16   these deficiencies or risk dismissal of such claim.
  17
  18                3.     First Amendment Retaliation
  19         Prisoners have a First Amendment right to file prison grievances, and a First
  20   Amendment right to be free from retaliation for doing so. Brodheim v. Cry, 584
  21   F.3d 1262, 1269 (9th Cir. 2009). “Within the prison context, a viable claim of First
  22   Amendment retaliation entails five basic elements: (1) An assertion that a state actor
  23   took some adverse action against an inmate (2) because of (3) that prisoner’s
  24   protected conduct, and that such action (4) chilled the inmate’s exercise of his First
  25   Amendment rights, and (5) the action did not reasonably advance a legitimate
  26   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005).
  27   “[M]ere speculation that defendants acted out of retaliation is not sufficient.” Wood
  28   v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014). Because direct evidence of retaliatory
                                                 21
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 22 of 26 Page ID #:79



   1   intent rarely can be pleaded in a complaint, circumstantial evidence—such as
   2   suspect timing, inconsistent determinations based on the same evidence, and oral
   3   statements—may suffice to infer retaliatory intent. See Bruce v. Ylst, 351 F.3d 1283,
   4   1288 (9th Cir. 2003). A plaintiff bears the initial burden of showing that the
   5   exercise of his First Amendment rights was a “substantial” or “motivating” factor
   6   behind the defendant’s conduct. Mt. Healthy City School Dist. v. Doyle, 429 U.S.
   7   274, 287 (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir.
   8   1989).
   9
  10                      a.     Defendant Black
  11         The Complaint alleges that: (1) after Mr. Jimenez attacked Plaintiff, Plaintiff
  12   prepared a letter of complaint to Defendant Black, which Plaintiff gave to Defendant
  13   Wenkler; and (2) Plaintiff was discharged from ASH with Defendant Black’s
  14   authorization. (Compl., at 11–12.) These allegations are not sufficient to infer that
  15   Defendant Black was directly involved in any allegedly unconstitutional conduct or
  16   had knowledge of the alleged deprivations and acquiesced in them. See Keates, 883
  17   F.3d at 1243. The conclusory allegation that Plaintiff was discharged with
  18   Defendant Black’s authorization is an “unadorned,” “naked assertion” and is not
  19   sufficient to state any cognizable claims against Defendant Black. See Iqbal, 556
  20   U.S. at 678; see also, e.g., Mendez v. Becher, No. C-12-4170 EMC, 2013 U.S. Dist.
  21   LEXIS 15600, at *1–2 (N.D. Cal. Feb. 5, 2013) (dismissing claims against police
  22   chief because plaintiff failed to “make any specific allegations about how Chief
  23   Becher’s conduct resulted in plaintiff’s constitutional deprivation, beyond
  24   conclusory statements regarding her approving, ratifying, condoning, encouraging,
  25   or tacitly authorizing a pattern and practice of misconduct”). Mere speculation that
  26   Defendant Black acted out of retaliation is not sufficient. Yordy, 753 F.3d at 904.
  27   The only allegations that vaguely suggest retaliation are temporal proximity between
  28   Plaintiff’s submission of his letter of complaint to Defendant Black and Plaintiff’s
                                                 22
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 23 of 26 Page ID #:80



   1   removal from ASH, which can be circumstantial evidence of retaliatory motive. See
   2   Ylst, 351 F.3d at 1288–89. However, a retaliation claim cannot rest solely on the
   3   “logical fallacy of post hoc, ergo propter hoc, literally, ‘after this, therefore because
   4   of this.’” Huskey v. City of San Jose, 204 F.3d 893, 899 (quoting Choe v. INS, 11
   5   F.3d 925, 938 (9th Cir. 1993)). The Complaint does not contain sufficient factual
   6   allegations that lead to the reasonable inference that Plaintiff’s exercise of his First
   7   Amendment rights was connected to any retaliatory action by Defendant Black.
   8
   9                       b.     Defendant Wenkler
  10         Here, the Complaint alleges that: (1) Defendant Wenkler interviewed Plaintiff
  11   after Plaintiff submitted a grievance regarding Mr. Jiminez’s attack; (2) Defendant
  12   Wenkler asked Plaintiff why he had to file a complaint; (3) Plaintiff gave Defendant
  13   Wenkler a complaint letter to give to Defendant Black; and (4) a few days later,
  14   Plaintiff’s treatment team—which included Defendant Wenkler—discharged
  15   Plaintiff from ASH, even though Plaintiff had not yet received the treatment they
  16   had prescribed for him before he submitted the grievances. (Compl., at 10–12.)
  17   These allegations potentially are sufficient to state a First Amendment retaliation
  18   claim because: (1) Plaintiff alleged that he engaged in a protected action by filing a
  19   grievance and submitting a complaint letter to Defendant Black; (2) Plaintiff alleges
  20   that Defendant Wenkler took an adverse action against him by discharging him from
  21   ASH; (3) Plaintiff alleges a causal connection between (1) and (2): that the
  22   retaliatory actions took place shortly after, and in retaliation for, Plaintiff’s
  23   submission of a grievance and complaint letter; (4) it reasonably could be inferred
  24   that the denial of medical care would chill or silence a person of ordinary firmness;
  25   and (5) it reasonably could be inferred that retaliatory denial of medical care did not
  26   advance legitimate penological goals. See, e.g., Chatman v. Medina, No. 2:11-CV-
  27   0681-MCE-CMK-P, 2014 U.S. Dist. LEXIS 38595, at *42–43 (E.D. Cal. Mar. 21,
  28   ///
                                                   23
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 24 of 26 Page ID #:81



   1   2014) (holding that allegations that plaintiff was denied proper medical care after
   2   filing a grievance potentially stated a First Amendment retaliation claim).
   3
   4                c.    Defendants Sanchez, Miller, Martinez, Wenkler, Carlee
   5          With respect to Defendants Sanchez, Miller, Martinez, and Carlee, Plaintiff’s
   6   allegations of retaliation are wholly conclusory and do not set forth any specific
   7   facts other than the word “retaliation” to support his First Amendment claims.
   8   There are no allegations from which it reasonably can be inferred that these
   9   Defendants knew that Plaintiff had filed any grievances. See Wood, 753 F.3d at 905
  10   (concluding that there was no retaliation claim where there was no indication that
  11   defendants knew about the earlier lawsuit or that claimed actions were in retaliation
  12   for the earlier suit). Knowledge is critical because Defendants could not have acted
  13   “in retaliation for—or because of—something about which [they] had no
  14   knowledge.” Cejas v. Paramo, No. 14-CV-1923-WQH (WVG), 2017 U.S. Dist.
  15   LEXIS 47106, at *18, at *6 (S.D. Cal. Mar. 28, 2017); see Pratt v. Rowland, 65
  16   F.3d 802, 808 (9th Cir. 1995) (concluding that inmate failed to establish retaliation
  17   claim where there was no evidence that prison officials knew of the conduct giving
  18   rise to the alleged retaliatory action). The Complaint contains no factual allegations
  19   from which it can be inferred that a retaliatory motive was the “substantial” and
  20   “motivating” factor behind these Defendant’s decisions to remove Plaintiff from
  21   ASH.
  22
  23          For these reasons, the Complaint states a First Amendment retaliation claim
  24   solely against Defendant Wenkler, but no other Defendant. If Plaintiff files an
  25   amended complaint with First Amendment retaliation claims against anyone other
  26   than Defendant Wenkler, he must correct these deficiencies or risk dismissal of such
  27   claims.
  28   ///
                                                 24
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 25 of 26 Page ID #:82



   1   V.       CONCLUSION
   2            For the reasons stated above, the Court DISMISSES the Complaint WITH
   3   LEAVE TO AMEND. Plaintiff may have another opportunity to amend and cure
   4   the deficiencies given his pro se status. Plaintiff is ORDERED to, within sixty days
   5   after the date of this Order, either: (1) file a FAC, or (2) advise the Court that
   6   Plaintiff does not intend to pursue this lawsuit further and will not file a FAC.
   7            The FAC must cure the pleading defects discussed above and shall be
   8   complete in itself without reference to the Complaint. See L.R. 15-2 (“Every
   9   amended pleading filed as a matter of right or allowed by order of the Court shall be
  10   complete including exhibits. The amended pleading shall not refer to the prior,
  11   superseding pleading.”). This means that Plaintiff must allege and plead any viable
  12   claims in the FAC again. Plaintiff shall not include new Defendants or new
  13   allegations that are not reasonably related to the claims asserted in the Complaint.
  14            In any amended complaint, Plaintiff should confine his allegations to those
  15   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
  16   Rule 8, all that is required is a “short and plain statement of the claim showing that
  17   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
  18   standard civil rights complaint form when filing any amended complaint, a
  19   copy of which is attached. In any amended complaint, Plaintiff should identify the
  20   nature of each separate legal claim and make clear what specific factual allegations
  21   support each of his separate claims. Plaintiff strongly is encouraged to keep his
  22   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
  23   cite case law, include legal argument, or attach exhibits at this stage of the litigation.
  24   Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
  25   basis.
  26            The Court explicitly cautions Plaintiff that failure to timely file a FAC, or
  27   timely advise the Court that Plaintiff does not intend to file a FAC, will result in
  28   a recommendation that this action be dismissed for failure to prosecute and/or
                                                  25
Case 2:20-cv-04300-PSG-MAA Document 15 Filed 08/25/20 Page 26 of 26 Page ID #:83



   1   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
   2   41(b).
   3            Plaintiff is not required to file an amended complaint, especially since a
   4   complaint dismissed for failure to state a claim without leave to amend may count as
   5   a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
   6   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a). A Notice
   7   of Dismissal form is attached for Plaintiff’s convenience.
   8            Plaintiff is advised that this Court’s determination herein that the allegations
   9   in the Complaint are insufficient to state a particular claim should not be seen as
  10   dispositive of the claim. Accordingly, although the undersigned Magistrate Judge
  11   believes Plaintiff has failed to plead sufficient factual matter in the pleading,
  12   accepted as true, to state a claim for relief that is plausible on its face, Plaintiff is not
  13   required to omit any claim or Defendant in order to pursue this action. However, if
  14   Plaintiff decides to pursue a claim in an amended complaint that the undersigned
  15   previously found to be insufficient, then pursuant to 28 U.S.C. § 636, the
  16   undersigned ultimately may submit to the assigned District Judge a recommendation
  17   that such claim may be dismissed with prejudice for failure to state a claim, subject
  18   to Plaintiff’s right at that time to file objections. See Fed. R. Civ. P. 72(b); C.D. Cal.
  19   L.R. 72-3.
  20            IT IS SO ORDERED.
  21
  22   DATED: August 25, 2020
                                                        MARIA A. AUDERO
  23
                                                 UNITED STATES MAGISTRATE JUDGE
  24
  25   Attachments
  26   Form Civil Rights Complaint (CV-66)
  27   Form Notice of Dismissal
  28
                                                    26
